Mr. Justice Magruder, dissenting: Upon a day at this term we granted a rehearing in this case. Upon a subsequent day the majority of the court, upon motion of counsel for defendant in error, set aside the order allowing a rehearing, and filed a modified opinion, and entered a different judgment from that entered upon the original hearing. I am unable to concur in this action. It seems to me that a rehearing should be granted in the case, that is to say, that the order granting the rehearing should have been allowed to stand. I dissent from the foregoing opinion and from the conclusion reached by it.